UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7531



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WENDELL EDWARD BETANCOURT,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:01-cr-00025-WCB; 3:04-cv-00077-WCB)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wendell Edward Betancourt, Appellant Pro Se.   Thomas Oliver
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wendell Edward Betancourt seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2255 (2000) motion.                       The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner     satisfies     this    standard     by

demonstrating      that   reasonable     jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Betancourt has

not made the requisite showing.        Accordingly, we deny Betancourt’s

motion for the appointment of counsel, deny his motion to file a

supplemental informal brief, deny a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented        in   the

materials     before   the   court   and     argument   would      not    aid   the

decisional process.

                                                                         DISMISSED


                                     - 2 -